Citation Nr: 1311502	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-48 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hypertension associated with diastolic dysfunction.

2.  Whether new and material evidence has been received to reopen a service connection claim for bipolar disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service connected coronary artery disease and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1979 and from March 1995 to September 1997. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran and A.M. testified in November 2012 before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.

The Court of Appeals for Veterans Claims has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  At the November 2012 hearing before the undersigned Veterans Law Judge, the Veteran and his representative clarified that the grant of service connection for bipolar disorder would satisfy his claim seeking service connection for a psychiatric disorder.  

The issue of entitlement to an initial evaluation in excess of 10 percent for hypertension associated with diastolic dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2003 the RO notified the Veteran of a rating action denying reopening of the claim of service connection for bipolar disorder, timely appellate review was not perfected, and the determination became final.

2.  Evidence added to the record since the June 2003 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

3.  Bipolar disorder had its onset in service.

4.  Sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the June 2003 rating decision, denying service connection for bipolar disorder, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bipolar disorder and sleep apnea.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  




a.  Bipolar Disorder

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied the Veteran's initial service connection claims for bipolar disorder, classified as a psychiatric condition, in November 1998.  At this time, the record contained service treatment records (STRs), service personnel records, and  November 1997 and September 1998 VA examination reports.  However, the RO concluded that the psychiatric condition existed prior to service and that there was no evidence it worsened in service.  The Veteran did not file a timely notice of disagreement with this determination, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2012).  

In a June 2003 rating decision the RO found that new and material evidence had not been submitted to reopen the previously denied claim.  The new evidence consisted of VA treatment records.  The Veteran did not file a timely notice of disagreement with this determination, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302.

The June 2003 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178  (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

Treatment records from the Veteran's first period of active service do not show any complaints, treatment or diagnoses related to a psychiatric disability.  The Veteran indicated on an October 1994 medical history report for his second period of service that he had never had depression or excessive worry or nervous trouble.  He was found normal from a psychiatric standpoint at an October 1994 examination.  

A June 1997 Medical Evaluation Board Proceeding found that the Veteran had bipolar disorder II that existed prior to service and had been permanently aggravated by service.  It was manifested by periods of elevated expansive moods, grandiosity, poor sleep, and racing thoughts.  The Veteran had had these symptoms in the past and the impairment for military service was moderate.  He had a high risk of becoming more dysfunctional, and he had a mild impairment for social and industrial adaptability.  The Veteran indicated on a March 1997 medical history report that he had frequent trouble sleeping, depression or excessive worry, and nervous trouble.

At a November 1997 VA examination the Veteran was diagnosed with a history of agoraphobia and a history of alcohol abuse.  The Veteran had another examination in September 1998 at which he said he had once been placed on Klonopin and lithium carbonate but that he stopped taking them because they were "very addictive."  The Veteran was taking Trazodone and divalproex.  He said that he had anxious thoughts, lacked confidence in himself, and felt anxious and depressed.  The examiner did not feel that the Veteran quite met the criteria for bipolar disorder because he had not had one full manic episode or one full depressed episode.  The diagnosis of bipolar II from service indicated that the Veteran did not quite met the criteria for bipolar disorder.  The examiner felt that the diagnosis of bipolar disorder from between the periods of service was due to alcohol abuse.  The examiner did not feel that the bipolar II was caused by military service but did feel that the course was significantly changed because of the influence of military service.

Various pieces of evidence have been added to the record since the June 2003 rating decision denying reopening of the claim of service connection for bipolar disorder.  

The Veteran began treatment with VA for bipolar disorder in March 1998.  He reported having problems since joining the military in the mid-1970s.  The Veteran was diagnosed with bipolar disorder.  The treating physician felt that the Veteran gave a history and symptoms consistent with a diagnosis of bipolar disorder.  December 2004 VA treatment records indicate that the Veteran had a diagnosis of bipolar disorder I, and he had continued to be treated for bipolar disorder.  

The Veteran wrote in a March 2008 statement that he now recognizes that he had manic states during his military service in the 1970s.  He would spend money on things he did not want or need and then sell them in a couple of days.  The Veteran continued that he was diagnosed with bipolar disorder in 1991 and that he went through extreme manic and depressive moods while stationed at Fort Benning during his second period of active duty.  When he sought treatment he was told that the military would not treat anyone on active duty for bipolar disorder.  The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.

In reviewing the reopened claim, the Board finds that there is clear and unmistakable evidence that the Veteran's bipolar disorder existed prior to his second period of active service.  While the medical evaluation board found that he had bipolar disorder II, treatment records from within approximately six months of the Veteran's active service indicated a diagnosis of bipolar disorder without any qualification.  The treatment records had not been associated with the claims file at the time of the September 1998 VA examination.  Furthermore, subsequent treatment records through June 2012 specifically indicate a diagnosis of bipolar disorder I.  While bipolar disorder was not noted when the Veteran entered his second period of active service, the medical evaluation board from service found that the bipolar disorder existed prior to service and was permanently aggravated by service.  Therefore, the record shows that bipolar disorder was not noted when the Veteran entered his second period of service and does not contain clear and unmistakable evidence that any increase during service was due to a natural progression.  In light of these findings, and having reviewed the record, the Board concludes that there is not clear and unmistakable evidence sufficient to rebut the presumption of soundness at service entrance in regard to bipolar disorder.  

Thus, the medical evidence clearly and unmistakably shows that his bipolar disorder existed prior to service.  The medical evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by such service.  Thus, because he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his bipolar disorder both existed prior to service and was not aggravated by service, (and he currently suffers from bipolar disorder), the criteria for service connection have been met.  

In summary, bipolar disorder was not noted at entry to the second period of service, bipolar disorder was diagnosed during service and was worsened by the Veteran's service, and there is a current diagnosis of bipolar disorder.  The record also indicates recurrent symptomatology since the Veteran's second period of active service, as there was symptomatology during service and within six months of service the Veteran had been diagnosed at treatment with bipolar disorder.  Furthermore, he has continued to have symptomatology and treatment.  Consequently, the benefit sought on appeal is granted.  See 38 C.F.R. § 3.303(a)

b.  Sleep Apnea

The STRs show that on a March 1997 medical history report the Veteran reported frequent trouble sleeping.  The Veteran wrote in a March 2008 statement that he had just been diagnosed with sleep apnea at the time of the medical board proceeding during his second period of active service and that he thinks it was not acknowledged because he had so many other issues.  He had problems during service with waking up and with feeling tired and sleepy throughout the day.  His wife complained to him that he stopped breathing during the night and that he snored.  The Veteran's wife testified at the November 2012 hearing that during the Veteran's second period of active service he snored, was sleepy during the day, and would wake up like he was gasping for breath.

A March 2008 polysomnography data report from VA treatment showed possible sleep apnea.  February 2011 VA sleep clinic treatment records indicate that the Veteran had a CPAP machine and that it had been set in accordance with the results of a February 2011 sleep study.  The Veteran was to continue using the CPAP machine at the same settings after a June 2012 sleep study.

The Board notes that the Veteran and his wife are competent to report his symptoms that they observed.  See Layno, 6 Vet. App. at 470.  Furthermore, their reports that the Veteran experienced symptomatology related to his sleep during his second period of service are credible and are supported by the Veteran's report from the March 1997 medical history report regarding frequent trouble sleeping.  The record therefore shows that the Veteran has had recurrent symptoms related to his sleep since active service and that after sleep studies he had required use of a CPAP machine.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for sleep apnea is granted based on recurrent symptoms since service.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for bipolar disorder is granted.

Service connection for sleep apnea, to include as secondary to the service connected coronary artery disease and hypertension, is granted.


REMAND

The Veteran is seeking an evaluation in excess of 10 percent for hypertension associated with diastolic dysfunction.  The last VA examination for his hypertension was in March 2010.  The Veteran's testimony from the November 2012 hearing indicates that the hypertension has worsened since the examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hypertension.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

VA treatment records to July 2012 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from July 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for an increased initial evaluation for hypertension associated with diastolic dysfunction.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his hypertension associated with diastolic dysfunction, and the impact of this condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Obtain copies of VA treatment records from July 2012 to the present.  

4.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA examination to determine the current severity of his hypertension associated with diastolic dysfunction.  All necessary testing should be administered, with all relevant findings reported. 

The examiner must also indicate the impact the Veteran's hypertension associated with diastolic dysfunction has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


